(J)
 ' -·
 ''
 '
     SENDER: COMPLETE THIS SECTION




                                                                                                                                                                                 r   ..
 , PS Form       3811, July 2015 PSN 7530-02--000-9053                                                                        Domestic Return Receipt :
                                                                                                                                                                                     2 0 2" O
                                                                                                                                                                         ... ,                ,     :
                                                                                                                                                                                          f   I~   . . . . , ..




 SENDER: COMPLETE THIS SECTION                                                COMPLETE THIS SECTION ON DELIVERY


 •  Complete items 1, 2, and 3.
 •  Print your name and address on the reverse                                 - ~                                                         D Agent
    so that we can return the card to you.
                                                                                                                                           D Addressee
                                                                              B. Received by {Printed Name)                        C. Date of Delivery
 • Attach this card to the back of the mailpiece,
    or on the front if space permits.
 1. Article Addressed to:                                                     O. Is deivery address different from Item 1? D Yes
                                                                                    If YES, enter delivery address below:                   0 No
b€,\>\ of hn,-t/\Se ~ ~ ~ l > V '
\ l\-0 \ cl,~ "-· '1\v cl ~~ \ '\ 30
 p\t\:, \'4. ~ \'"'-' v\-° P4 \t::i l "L
 ~ °''ef- oVncer/~"J I.!:::========                              VI-.       3. Service Type                                   D Priority Mai Expresse

            IIIH! I 11111 Ill                      Ill       11111 111      gS:RestrictedDelwsy                   g~=~esbicied
                                                                      D Certified Mail Restricted DellYery        D Return Receipt for
             9590 9402 5572 9274 3958 24                              D Collect on Delive,y                         Merchandise
-2.-Arti-
        _cl_e_Number
               _ _--:-c
                     (Transfer
                       ,---,--from  ----:ce----:/abe/1--:---c:------I D Coli..-:t nn l'Wive,y Restricted Delively D Signature Confirmation™
                               :---serw
                 7018 3 Q 9 Q OQ Q1 9 5 5 6 3 Q 2 3
                                                                               \COOi   4iOOO)
                                                                                                    'estricted Delivety       D   =:,         ~tion

: PS Form 381 1, July 2015 PSN 7530-02-000-9053                                                                           Domestic Return Receipt !




                     ..l;-i -   -      -   ·-   ....--~·-
                                                                                        ~   . , ~-:...;:·'
                                                                                                ~


        SENDER: COMPLETE THIS SECTION
        •  Complete items 1, 2, and 3.
        •  Print your name and address on the reverse
           so that we can return the card to you.
        • Attach this card to the back of the mailpiece
           or on the front if space permits.           '
        1. Article Addressed to:
                                                                                    D. Is delivery address different from Item 1? 0 Yes
        b~~..:t                     aF- LC,IM~   fttr,:1 ~ ;1                          If YES, enter delivery address below:      O No

        J'fo1 v ,'F. J',. .         /blud. {n,.jf6 R:>.-11 118l)
        Ph d.qole,I~,,~ Ph-. '~-t D9-
     Arrt' '.      Ch, e.:P Dffi..,,,.,,.,
             Ill9llllll
                  590 9402 5572 927 4 3972 79
                                                    r> t"'   J,1fJP,,,-t11 s o~ ~

                        llll lllllll Ill l l IIIll IIII IIIII IIll             g    == 5 5;;=:::=======;:===
                                                                               D Certified Mall®
                                                                                                             ~
                                                                                                    D Priority M a l l ~


                                                                               D Certified Mall Restlicted De1ivwy
                                                                               ~ ".ollect on Delivery
                                                                                                                     Delvay
                                                                                                                                  D Registered MaJllM
                                                                                                                                  D Registerad Mail .,_.,.,,....,
                                                                                                                                    Defivay
                                                                                                                                  • Merchandise
                                                                                                                                    Return Receipt i
                                                                                                                                                    ··--·-

                                                                                                                                                                ·
                                                                                                                                  ..., r-t _ _ .,.,._ , _ r,.,..~lnnTN
 SENDER: COMPLETE THIS SECTION                                                COMPLETE THIS SECTION ON DELIVERY

 •    Complete items 1, 2, and 3.                                            A Signature
 •    Print your name and address on the reverse
      so that we can return the card to you.
                                                                              x;l .
  •   Attach this card to the back of the mailpiece,
      or on the front if space permits.
  1. Article Addressed to:


~d~b~~t-~T
, _ ~ ibi~<=i- o~ ~ lwvv-.~~
\Do~ ~1£.c...--r s T
 ~I     \A.Jtlfltt,c.         l<\ \O~
:ArrN ~re,~ r1t•cl-t.ti~~,nc$                                               3. Service Type                                0 Priority Mail Express®
                                                                 0 Adult Signature                                         0 Registered Mail™
        II IIIIIII IIIIIIII Ill II I IIII II11111111111111111    D Adult Signature Restricted Delivery
                                                                 D Certified Maile
                                                                                                                           D Registered Mall Restricted
                                                                                                                             Delivery
              9590 9402 5572 9274 3958 17                        D Certified Mail Restricted Delivery                      D Return Receipt for
                                                                 D Collect on Delivery                                       Merchandise
                                                       _ _ _ _ _ • Collect on Delivery Restricted Dellvery
-2.-Artl-c-le_N_u_m_ber_(Trans--fe-,from--s-el'll_t_ce_label)                                                              D Signature Confll'TTllltJonTM
                                                                            0 Insured Mall                                 D Signature Confinnation .
                                                                                                                             Restricted Derivery
               7018 3090 0001 955~ 3054                                                          lestrlctedDelivery

: PS Form    3811, July 2015 PSN 7530-02-000-9053                                                                         Domestic Return Receipt :

                                        U.S. Postal Service™
                                        CERTIFIED MAIL® RECEIPT
                             Lil        Domestic Mail Only
                             rn
                             ("'-
                             Lil

                             ..n
                             Lil
                                    ""==~ ~ ~ ~L~ U
                                                  ~ S _.E!..___j
                                                        !!!!
                             •      $                                            ,,   oc:                          0163
                             ru
                                    •   Return Receipt Uwdcopy)
                                                                      add,.,.•
                                    Extra Services & Fees (chec/( baJr.
                                                                        $    ~ ••
                                                                                                                      6
                             •       0ReunRecelpt(eloctronlcl           $    $0.0lj -
                             §:      D Certllled Mai -     11e1w1y     s     SO 00'
                             •       0Adu11Slgnaturefleqund            $     $1).09
                                     0MMsv,atxARasblcledDelM,,y$                                     •,J

                             •      Postage              $5. 30                                     ~~        ,.
                             IC()   $                                                       ..
                             m~==--...,,.,.--------1
                             rn Postageandtff. 70                                                   tl!/03/2020
                       8
                       m




                               ru
                               .-'I
                               ru
                               rn
                               ..D
                               U1
                               •ru
                               •
                               •
                               •
                               •
                               •
                               "'rnrn




. ----•-·~   -- --   ---   -   ~        __ __-"'"_
                                           ...,....
